Order entered June 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00516-CR
                                      No. 05-13-00517-CR

                           DONALD GENE BLANTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 86th District Court
                                   Kaufman County, Texas
                          Trial Court Cause Nos. 23078-86, 23592-86

                                           ORDER
        Appellant’s June 20, 2013 motion for extension of time to file appellant’s pro se brief is

GRANTED. The time to file appellant’s brief is EXTENDED to NINETY DAYS from the

date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE